284 So. 2d 411 (1973)
Tyrone MAYCOCK, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-263.
District Court of Appeal of Florida, Third District.
October 24, 1973.
Phillip A. Hubbart, Public Defender, and Bennett H. Brummer, Asst. Public Defender, and James Eshnell (Legal Intern), for appellant.
Robert L. Shevin, Atty. Gen., and Lance R. Stelzer (Legal Intern), for appellee.
Before BARKDULL, C.J. and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
The appellant was found guilty by a jury of entering a dwelling with intent to commit a misdemeanor therein. He was sentenced to two years in the state prison. On this appeal, he urges that error was committed because his counsel's cross-examination of a State's witness was improperly restricted. An examination of the record in the light of this contention shows that the point is without merit because there was a reasonable ground on which the trial court could find that the examination was intended only to embarrass the witness, and was not incidental to an attempt to shed light upon his credibility. See Nelson v. State, 99 Fla. 1032, 128 So. 1 (1930). A trial judge has wide discretion in such matters. Cf. Dabney v. Yapa, Fla.App. 1966, 187 So. 2d 381.
Affirmed.